Title: To Benjamin Franklin from Reinier Arrenberg, 31 March 1777
From: Arrenberg, Reinier
To: Franklin, Benjamin


Monsieur
Rotterdam 31 Mars 1777
C’est en qualité de Second Secretaire de la Societé Physique Experimentale Batave a Rotterdam, que j’ai cherchai, il ÿ a longtemps l’occasion pour vous ecrire, car j’avois la commission de vous envoyer les deux volumes des Actes de la Societé, mais je ne l’ai pu faire jusqu’ici, parce que je ne scavois pas votre adresse. Mais il y a encor un autre raison, pour moi en particulier, qui m’oblige de prendre la liberté de vous ecrire, c’est Monsieur pour vous solliciter de m’indiquer une voye par laquelle je pourrois recevoir des nouvelles de l’Amerique: car etant Gazettier de cette ville, il faut que je me contente seulement avec des Nouvelles que je recois par Angleterre ou avec les Gazettes Angloises qui sont si partiales qu’on y peut presque pas compter, et parceque les Americains ont en Hollande beaucoup des Amis, qui sont fort portes pour leur affaire, je voudrois donc bien satisfaire a la desir de ceux qui veulent avoir des Nouvelles veritables de la part des Americains: Si vous voulez en consequent m’honorer avec votre Correspondance ou me montrer quelqu’un en France, qui etoit en etat de me fournir des Nouvelles Americaines et les Actes du Congres, qu’il voudra publié, vous m’obligerez infinement, pouvant etre assuré de la plus soigneuse Silence. Je payerai aisement tous les fraix qu’y viendront et recompenserai lui, qui vous voudrez emplöyer de m’ecrire. Il ne seroit même pas mauvais pour les Americains, a ce que je pense, que les Hollandois etoient mieux instruits de les affaires en Amerique, afin qu’il ne croiront pas les fausses Nouvelles qu’on distribue en leur desavantage. En esperant d’etre honorér avec quelque reponse, j’ai l’honneur d’etre avec une profonde estime Monsieur Votre tres humble et tres obeissant serviteur
Reinier Arrenberg

P.S. Mon adresse est seulement Reinier Arrenberg à Rotterdam

 
Addressed: à Monsieur / Monsieur Benjamin Franklin / a / Paris
Notation: Reinier arrenberg Rotterdam 31 mars 1777.
